           Case 1:21-cv-02509-UA Document 20 Filed 03/23/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Chandel Richard Hoffman,               )
Black Hills Holdings, LLC,             )               C/A No. 2:20-cv-3903-SAL
                                       )
                            Plaintiff, )
                                       )
v.                                     )               OPINION & ORDER
                                       )
The Federal Reserve Bank of New York,  )
                                       )
                            Defendant. )
___________________________________ )

   This matter is before the Court for review of the January 13, 2021 Report and Recommendation

of United States Magistrate Judge Thomas E. Rogers, III (the “Report”), made in accordance with

28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2)(e) (D.S.C.). [ECF No. 17.] In the Report,

the Magistrate Judge recommends that Plaintiff Black Hills Holdings, LLC be terminated as a

Plaintiff in this action and the Complaint deemed a nullity to the extent it pertains to the LLC.

Further, the Magistrate Judge recommends transferring the remainder of the matter to the United

States District Court for the Southern District of New York for further handling. Attached to the

Report was a Notice of Right to File Objections. Id. at p.18. No party filed objections to the

Report, and the time for response has lapsed.

   The Magistrate Judge makes only a recommendation to this court. The recommendation has

no presumptive weight, and the responsibility to make a final determination remains with this

court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The court is charged with making a

de novo determination of only those portions of the Report that have been specifically objected to,

and the court may accept, reject, or modify the Report, in whole or in part. 28 U.S.C. § 636(b)(1).

In the absence of objections, the court is not required to provide an explanation for adopting the

Report and must “only satisfy itself that there is no clear error on the face of the record in order to

                                                  1
          Case 1:21-cv-02509-UA Document 20 Filed 03/23/21 Page 2 of 2




accept the recommendation.” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

   After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the court finds no clear error, adopts the Report, ECF No. 17,

and incorporates the Report by reference herein. Accordingly, Plaintiff Black Hills Holdings, LLC

is hereby TERMINATED as a Plaintiff in this action and the Complaint is hereby STRICKEN

to the extent it seeks relief on behalf of the LLC. In the interests of justice, the above-captioned

action is hereby TRANSFERRED to the United States District Court for the Southern District of

New York for further handling.

   IT IS SO ORDERED.


                                                             /s/ Sherri A. Lydon
                                                             United States District Judge
March 23, 2021
Florence, South Carolina




                                                 2
